      Case 2:20-cv-02354-APG-DJA Document 12
                                          11 Filed 01/28/21
                                                   01/27/21 Page 1 of 2


 1   STEVEN B. WOLFSON
     District Attorney
 2   CIVIL DIVISION
     State Bar No. 001565
 3   By: JEFFREY S. ROGAN
     Deputy District Attorney
 4   State Bar No. 010734
     500 South Grand Central Pkwy.
 5   Las Vegas, Nevada 89155-2215
     (702) 455-4761
 6   Fax (702) 382-5178
     E-Mail: Jeffrey.Rogan@ClarkCountyDA.com
 7   Attorneys for Defendant

 8
                                          UNITED STATES DISTRICT COURT
 9
                                                    DISTRICT OF NEVADA
10
     MONICA CURTIS, an Individual ,                                  )
11                                                                   )
                                   Plaintiff,                        )    Case No:   2:20-cv-02354-APG-DJA
12                                                                   )
               vs.                                                   )     STIPULATION AND ORDER TO
13                                                                   )    EXTEND DEFENDANT’S TIME TO
     THE JUSTICE COURT OF THE                                        )      RESPOND TO COMPLAINT
14   NORTH LAS VEGAS TOWNSHIP,                                       )
     CLARK COUNTY, STATE OF                                          )           [FIRST REQUEST]
15   NEVADA,                                                         )
                                                                     )
16                                 Defendant.                        )

17            Plaintiff Monica Curtis (“Plaintiff”), by and through her attorney of record, Jenny
18   L. Foley, PhD, of HKM EMPLOYMENT ATTORNEYS LLP, and Defendant North Las
19   Vegas Township Justice Court (“Defendant”), by Steven B. Wolfson, District Attorney,
20   through Jeffrey S. Rogan, Deputy District Attorney, hereby stipulate and agree as
21   follows:
22                   1. Plaintiff filed her Complaint [ECF No. 1] on December 30, 2020;
23                   2. Defendant was served on January 6, 2021, making Defendant’s
24                      response to the Complaint due January 27, 2021;
25                   3. The parties stipulate and agree to extend Defendant’s deadline to answer
26                      or otherwise respond to the Complaint by eight (8) days, up to and
27                      including Thursday, February 4, 2021;
28   ///


     S:\LIT\A-C\Curtis, Monica\Pleadings\SAO Extend Time Answer.docx\sw                               1 of 2
      Case 2:20-cv-02354-APG-DJA Document 12
                                          11 Filed 01/28/21
                                                   01/27/21 Page 2 of 2


 1                 4. The purpose of this extension is to provide time for Plaintiff and
 2                      Defendant to review legal authority regarding the applicability of Eleventh
 3                      Amendment immunity to Nevada Justice Courts. This extension will
 4                      conserve the Court’s and parties’ resources by possibly precluding the
 5                      need for a Motion to Dismiss.
 6                 5. This is the first request for an extension of Defendant’s deadline to
 7                      answer or otherwise respond to the Complaint, and the extension is not
 8                      being sought for improper purposes or delay.
 9                 6. In view of the foregoing, the parties respectfully request the Court to
10                      extend Defendant’s time to respond to the Complaint by eight (8) days,
11                      up to and including February 4, 2021.
12
13            DATED this 27th day of January 2021.
14
15   By: /s/ Jenny L. Foley                                               By: /s/ Jeffrey S. Rogan
         Jenny L. Foley, Ph.D., Esq.                                          Jeffrey S. Rogan, Esq.
16       Nevada Bar No. 009017                                                Deputy District Attorney
         HKM Employment Attorneys LLP                                         State Bar No. 010734
17       1785 East Sahara, Suite 300                                          500 South Grand Central Pkwy.
         Las Vegas, Nevada 89104                                              Las Vegas, Nevada 89155-2215
18       Attorney for Plaintiff                                               Attorney for Defendant
19
20                                                               ORDER
21            IT IS SO ORDERED, this 28th
                                     ___ day of January 2021.
22
23                                                                            United States Magistrate Judge
24
25
26
27
28


     S:\LIT\A-C\Curtis, Monica\Pleadings\SAO Extend Time Answer.docx\sw                                    2 of 2
